20 A.3d 103 (2011)
419 Md. 626
EAST OLIVER STREET LIMITED PARTNERSHIP
v.
MAYOR AND CITY COUNCIL OF BALTIMORE CITY.
No. 142, Sept. Term, 2009.
Court of Appeals of Maryland.
May 19, 2011.
Paul Mark Sandler, Robert B. Levin, Matthew A.S. Esworthy, and John J. Lovejoy (Shapiro Sher Guinot & Sandler, Baltimore, MD), on brief, for Petitioner/Cross-Respondent.
Angela Ruocco, Special Assistant City Solicitor (Baltimore Housing, Baltimore, MD), on brief, for Respondent/Cross-Petitioner.
George A. Nilson, City Solicitor, William R. Phelan, Jr., Chief Solicitor (Baltimore City Department of Law, Baltimore, MD), on brief, for Respondent/Cross-Petitioner.
Submitted before: BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.
Prior report: Md.Cir.Ct., 2009 WL 6395057.

ORDER
On this 19th day of May, 2011, upon consideration of the Joint Motion for a Consent Order Directing a Remand to the Circuit Court for Baltimore City, as a Result of the Sale of Property, for Modification of the Circuit Court's Order of Demolition, it is hereby
*104 ORDERED, by the Court of Appeals of Maryland, that the motion be, and it is hereby, GRANTED, and it is further
ORDERED, that the case will be REMANDED to the Circuit Court for Baltimore City, pursuant to Maryland Rule 8-604(d).